Per Curiam.
Defendant was charged with the felony crime of attempted robbery. He was found not responsible by reason of insanity. Pursuant to Neb. Rev. Stat. § 29-3701 (Reissue 1985), a hearing was held to determine if defendant was dangerous to himself or others, and defendant was ordered to be committed for a mental evaluation. The evaluation was made and submitted to the court, and an evidentiary hearing was later held pursuant to the requirements of Neb. Rev. Stat. § 29-3702 (Reissue 1985). The trial court ordered the defendant “committed to the Department of Public Institutions, Regional Center at Lincoln.”
Defendant has appealed from this order of commitment. An examination of the evidence shows that the trial court’s findings that defendant was mentally ill and dangerous to himself or others are fully supported by the evidence, and the court’s order is affirmed.
Affirmed.